DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of pixels in the plurality of pixels" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.  The prior limitation provides antecedent basis for “the plurality of pixels”, but “the plurality of pixels” which are in the plurality of pixels lacks antecedent basis.
Claims 2-17 are dependent on claim 1 and are therefore also indefinite due to their dependence on claim 1.
Claim 18 recites the limitation "the plurality of pixels in the plurality of pixels" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.  The prior limitation provides antecedent basis for “the plurality of pixels”, but “the plurality of pixels” which are in the plurality of pixels lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (United States Patent Application Publication 2017/0013217), hereinafter referenced as Lee.
Regarding claim 1, Lee discloses an imaging apparatus comprising: a plurality of pixels each including a photoelectric conversion element, and disposed in matrix on a light-receiving surface (figure 1 exhibits pixel array 110 which comprises a plurality of pixels as disclosed at paragraph 40); a plurality of light-receiving lenses provided one by one for each of the plurality of pixels in the plurality of pixels (figure 11A exhibits wherein each pixel corresponds to a microlens as disclosed at paragraph 88); and a control section that controls exposure times of the plurality of pixels (figure 1 exhibits controller 150 which controls exposure times by controlling reset and readout timings as disclosed at paragraph 41), the control section controlling the exposure times of the plurality of pixels to allow exposure times of at least two of the pixels, of the plurality of pixels corresponding to each of the light-receiving lenses, to be the same (figure 4B exhibits wherein the two pixels on the right side of each sub-pixel have the same long exposure time as disclosed at paragraphs 57 and 58), and exposure times of at least two of the pixels, of the plurality of pixels corresponding to each of the light-receiving lenses, to be different from each other (figure 4B exhibits wherein the two pixels on the left side of each sub-pixel have the different long and short exposure times as disclosed at paragraphs 57 and 58).
Regarding claim 2, Lee discloses everything claimed as applied above (see claim 1), in addition, Lee discloses a plurality of color filters in a Bayer arrangement provided for each of first pixel groups, the first pixel groups each being the plurality of pixels corresponding to each of the light-receiving lenses (figures 4B and 11A exhibits wherein each 2x2 subpixel is provided with a color filter 320 as disclosed at paragraph 89).
Regarding claim 5, Lee discloses everything claimed as applied above (see claim 1), in addition, Lee discloses wherein the control section controls the exposure times of the plurality of pixels to allow exposure times of two of the pixels arranged in a first direction to be the same in a first group of the first pixel groups included in each of second pixel groups, the second pixel groups each being the plurality of first pixel groups in two rows x two columns, and exposure times of two of the pixels arranged in a second direction to be the same in a second group of the first pixel groups included in each of the second pixel groups (figure 4B exhibits repeating pattern of the pixel array corresponding to one second pixel group; the upper left first pixel group has two pixels with the same exposure time in a vertical direction and the upper right first pixel group has two pixels with the same exposure time in a horizontal direction, see annotated figure below).

    PNG
    media_image1.png
    366
    435
    media_image1.png
    Greyscale

Regarding claim 6, Lee discloses everything claimed as applied above (see claim 1), in addition, Lee discloses wherein the control section controls the exposure times of the plurality of pixels to allow 126SYP330631US01 exposure times of two of the pixels arranged in a first direction to be the same in a first group of second pixel groups included in each of third pixel groups, the second pixel groups each being the plurality of first pixel groups in two rows x two columns, the third pixel groups each being the second pixel groups in two rows x two columns, exposure times of two of the pixels arranged in a second direction to be the same in a second group of the second pixel groups included in each of the third pixel groups, and exposure times of two of the pixels arranged in a third direction to be the same in a third group of the second pixel groups included in each of the third pixel groups (see annotated figure 4B below).

    PNG
    media_image2.png
    571
    500
    media_image2.png
    Greyscale

Regarding claim 7, Lee discloses everything claimed as applied above (see claim 1), in addition, Lee discloses wherein the control section controls the exposure times of the plurality of pixels to allow exposure times of two of the pixels arranged in a first direction to be the same, and exposure times of two of the pixels arranged in a second direction to be the same, in a first group of the first pixel groups included in each of second pixel groups, the second pixel groups each being the plurality of first pixel groups in two rows x two columns, and exposure times of two of the pixels arranged in the first direction to be the same, and exposure times of two of the pixels arranged in the second direction to be the same, in a second group of the first pixel groups included in each of the second pixel groups (see annotated figure 4B below).

    PNG
    media_image3.png
    373
    435
    media_image3.png
    Greyscale

Regarding claim 12, Lee discloses everything claimed as applied above (see claim 1), in addition, Lee discloses wherein the control section controls the exposure times of the plurality of pixels to allow exposure times of two of the pixels arranged in a first direction to be the same in each of the first pixel groups in a first group of second pixel groups included in each of fourth pixel groups, the second pixel groups each being the plurality of first pixel groups in two rows x two columns, the fourth pixel groups each being the second pixel groups in one row x two columns, and exposure times of two of the pixels arranged in a second direction to be the same in each of the first pixel groups in a second group of the second pixel groups included in each of the fourth pixel groups (see annotated figure 4B below).

    PNG
    media_image4.png
    394
    497
    media_image4.png
    Greyscale

Regarding claim 13, Lee discloses everything claimed as applied above (see claim 1), in addition, Lee discloses wherein the control section controls the exposure times of the plurality of pixels to allow exposure times of two of the pixels arranged in a first direction to be the same in each of the first pixel groups in a first group of second pixel groups included in each of fifth pixel groups, 129SYP330631US01 the second pixel groups each being the plurality of first pixel groups in two rows x two columns, the fifth pixel groups each being the second pixel groups in two rows x one column, and exposure times of two of the pixels arranged in a second direction to be the same in each of the first pixel groups in a second group of the second pixel groups included in each of the fifth pixel groups (see annotated figure 4B below).

    PNG
    media_image5.png
    519
    457
    media_image5.png
    Greyscale

Regarding claim 14, Lee discloses everything claimed as applied above (see claim 1), in addition, Lee discloses wherein the control section controls the exposure times of the plurality of pixels to allow exposure times of two of the pixels arranged in a first direction to be the same in each of the first pixel groups in a first group of second pixel groups included in each of third pixel groups, the second pixel groups each being the plurality of first pixel groups in two rows x two columns, the third pixel groups each being the second pixel groups in two rows x two columns, exposure times of two of the pixels arranged in a second direction to be the same in each of the first pixel groups in a second group of the second pixel groups included in each of the third pixel groups, and exposure times of two of the pixels arranged in a third direction to be the same in each of the first pixel groups in a third group of the second pixel groups included in each of the third pixel groups (see annotated figure 4B below).

    PNG
    media_image6.png
    533
    491
    media_image6.png
    Greyscale

Regarding claim 15, Lee discloses everything claimed as applied above (see claim 1), in addition, Lee discloses wherein the control section controls the exposure times of the plurality of pixels to allow 130SYP330631US01 exposure times of two of the pixels arranged in a first direction to be the same, and exposure times of two of the pixels arranged in a second direction to be the same in each of the first pixel groups in a first group of second pixel groups included in each of third pixel groups, the second pixel groups each being the plurality of first pixel groups in two rows x two columns, the third pixel groups each being the second pixel groups in two rows x two columns, and exposure times of two of the pixels arranged in the first direction to be the same, and exposure times of two of the pixels arranged in the second direction to be the same in each of the first pixel groups in a second group of the second pixel groups included in each of the third pixel groups (see annotated figure 4B below).

    PNG
    media_image7.png
    531
    495
    media_image7.png
    Greyscale


Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee.
Regarding claim 1, Lee discloses an imaging apparatus comprising: a plurality of pixels each including a photoelectric conversion element, and disposed in matrix on a light-receiving surface (figure 1 exhibits pixel array 110 which comprises a plurality of pixels as disclosed at paragraph 40); a plurality of light-receiving lenses provided one by one for each of the plurality of pixels in the plurality of pixels (figure 11A exhibits wherein each pixel corresponds to a microlens as disclosed at paragraph 88); and a control section that controls exposure times of the plurality of pixels (figure 1 exhibits controller 150 which controls exposure times by controlling reset and readout timings as disclosed at paragraph 41), the control section controlling the exposure times of the plurality of pixels to allow exposure times of at least two of the pixels, of the plurality of pixels corresponding to each of the light-receiving lenses, to be the same (figure 5B exhibits wherein the third and fourth pixels in the first column of each sub-pixel have the same long exposure time as disclosed at paragraph 61), and exposure times of at least two of the pixels, of the plurality of pixels corresponding to each of the light-receiving lenses, to be different from each other (figure 5B exhibits wherein the top two pixels in the far left column of the first sub-pixel have different S and L exposure times as disclosed at paragraph 61).
Regarding claim 2, Lee discloses everything claimed as applied above (see claim 1), in addition, Lee discloses a plurality of color filters in a Bayer arrangement provided for each of first pixel groups, the first pixel groups each being the plurality of pixels corresponding to each of the light-receiving lenses (figures 5B and 11A exhibits wherein each 4x4 subpixel is provided with a color filter 320 as disclosed at paragraph 89).
Regarding claim 8, Lee discloses everything claimed as applied above (see claim 2), in addition, Lee discloses wherein the control section controls the exposure times of the plurality of pixels to allow exposure times of two of the pixels arranged in a first direction to be the same (figure 5B exhibits wherein the third and fourth pixels in the first column have the same L exposure time as disclosed at paragraph 61), and exposure times of two of the pixels arranged in the first direction, which are different from the two of the pixels arranged in the first direction, to be the same (figure 5B exhibits wherein the first and second pixels in the fourth column have the same exposure time as disclosed at paragraph 61), in a first group of the first pixel groups included in each of second pixel groups, the second pixel groups each being the plurality of first pixel groups in two rows x two columns (figure 5B exhibits a second pixel group comprising 4 4x4 subpixels), and exposure times of two of the pixels arranged in a second direction to be the same, and exposure times of two of the pixels arranged in the second direction, which are different from the two of the pixels arranged in the second direction, to be the same, in a second group of the first pixel groups included in each of the second pixel groups (figure 5B exhibits a second first pixel group on the lower right side of the second pixel group which has two sets of pixels with a S exposure time arranged in the diagonal direction, see annotated figure 5B below).

    PNG
    media_image8.png
    310
    261
    media_image8.png
    Greyscale

Claims 1, 2, 5, 9-11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fettig et al. (United States Patent Application Publication 2016/0286108), hereinafter referenced as Fettig.
Regarding  claim 1, Fettig discloses an imaging apparatus comprising: a plurality of pixels each including a photoelectric conversion element, and disposed in matrix on a light-receiving surface (figure 7 exhibits image sensor 16 which includes a plurality of pixels as disclosed at paragraph 57); a plurality of light-receiving lenses provided one by one for each of the plurality of pixels in the plurality of pixels (figure 7 exhibits wherein each pixel includes a microlens 44 as disclosed at paragraph 57); and a control section that controls exposure times of the plurality of pixels,  the control section (figure 1 exhibits processing circuitry 18 as disclosed at paragraph 55) controlling the exposure times of the plurality of pixels to allow exposure times of at least two of the pixels, of the plurality of pixels corresponding to each of the light-receiving lenses, to be the same (figures 13A and 13B exhibit wherein two pixels are exposed for time T1 as disclosed at paragraph 79), and exposure times of at least two of the pixels, of the plurality of pixels corresponding to each of the light-receiving lenses, to be different from each other (figures 13A and 13B exhibits wherein a first pixel has exposure time T1 and a second pixel has exposure time T2 as disclosed at paragraph 79).
Regarding claim 2, Fettig discloses everything claimed as applied above (see claim 1), in addition, Fettig discloses a plurality of color filters in a Bayer arrangement provided for each of first pixel groups, the first pixel groups each being the plurality of pixels corresponding to each of the light-receiving lenses (figures 13A and 13B exhibit wherein each microlens is provided with a color filter of R, G or B as disclosed at paragraph 57).
Regarding claim 5, Fettig discloses everything claimed as applied above (see claim 2), in addition, Fettig discloses wherein the control section controls the exposure times of the plurality of pixels to allow exposure times of two of the pixels arranged in a first direction to be the same in a first group of the first pixel groups included in each of second pixel groups (figure 13A exhibits wherein pixels in a first group have a first exposure time T2 in a first diagonal direction), the second pixel groups each being the plurality of first pixel groups in two rows x two columns, and exposure times of two of the pixels arranged in a second direction to be the same in a second group of the first pixel groups included in each of the second pixel groups (figure 13A exhibits wherein pixels in a second group have a second exposure time T1 in a second diagonal direction).

    PNG
    media_image9.png
    312
    291
    media_image9.png
    Greyscale

Regarding claim 9, Fettig discloses everything claimed as applied above (see claim 2), in addition, Fettig discloses wherein the control section controls the exposure times of the plurality of pixels to allow exposure times of the pixels to be the same as each other in one of the first pixel groups included in each of third pixel groups, the third pixel groups each being second pixel groups in two rows x two columns, the second pixel groups each being the plurality of first pixel groups in two rows x two columns (figures 13A and 13B exhibits a second pixel group which repeats throughout the array; because this second pixel group repeats across the array and because every first pixel group within the second pixel group has the same exposure time; therefore when the second pixel group repeats across the array, for every third pixel group which is formed by a 2x2 array of the second pixel groups of figures 13A and 13B there is a first pixel group with a same set of exposure times).
Regarding claim 10, Fettig discloses everything claimed as applied above (see claim 2), in addition, Fettig discloses wherein the control section controls the exposure times of the plurality of pixels to allow exposure times of the pixels to be the same as each other in one of the first pixel groups included in each of third pixel groups, the third pixel groups each being second pixel groups in two rows x two columns, the second pixel groups each being the plurality of first pixel groups in two rows x two columns (figures 13A and 13B exhibits a second pixel group which repeats throughout the array; because this second pixel group repeats across the array and because every first pixel group within the second pixel group has the same exposure time; therefore when the second pixel group repeats across the array, for every third pixel group which is formed by a 2x2 array of the second pixel groups of figures 13A and 13B second pixels groups have the same set of exposure times).
Regarding claim 11, Fettig discloses everything claimed as applied above (see claim 2), in addition, Fettig discloses wherein the control section controls the exposure times of the plurality of pixels to allow exposure times of the pixels to be the same in each of second pixel groups included in each of third pixel groups, the second pixel groups each being the plurality of first pixel groups in two rows x two columns, the third pixel groups each being the second pixel groups in two rows x two columns (figures 13A and 13B exhibits a second pixel group which repeats throughout the array; because this second pixel group repeats across the array and because every first pixel group within the second pixel group has the same exposure time; therefore when the second pixel group repeats across the array, for every third pixel group which is formed by a 2x2 array of the second pixel groups of figures 13A and 13B second pixels groups have the same set of exposure times).
Regarding claim 16, Fettig discloses everything claimed as applied above (see claim 2), in addition, Fettig discloses wherein the control section controls the exposure times of the plurality of pixels to allow exposure times of two of the pixels arranged in a first direction to be the same (figure 13B exhibits wherein a G pixel group has the top two pixels in the horizontal direction have a time T1), and exposure times of two of the pixels arranged in the first direction, which are different from the two of the pixels arranged in the first direction, to be the same in each of the first pixel groups in a first group of second pixel groups included in each of third pixel groups (figure 13B exhibits wherein a G pixel group has the lower two pixels in the horizontal direction have a time T2), the second pixel groups each being the plurality of first pixel groups in two rows x two columns, the third pixel groups each being the second pixel groups in two rows x two columns, and exposure times of two of the pixels arranged in a second direction to be the same, and exposure times of two of the pixels arranged in the second direction, which are different from the two of the pixels arranged in the second direction, to be the same in each of the first pixel groups in a second group of the second pixel groups included in each of the third pixel groups (figure 13B shows a base unit of a third pixel group, it is apparent that this third pixel group repeats across the image sensor array).
Regarding claim 17, Fettig discloses everything claimed as applied above (see claim 2), in addition, Fettig discloses wherein phase difference data is generated for each of the exposure times from image data obtained by exposure control by the control section (paragraph 80 teaches generating phase information using pixels having the same integration time), and a High Dynamic Range image is generated from a plurality of the phase difference data having different exposure times and a plurality of image data having different exposure times (paragraph 80 teaches generating HDR data as disclosed at paragraph 80).
Regarding claim 18, Fettig discloses a signal processing method, in an imaging apparatus including a plurality of pixels each including a photoelectric conversion element and disposed in matrix on a light-receiving surface (figure 4 exhibits pixel array 20 as disclosed at paragraph 39), and a plurality of light-receiving lenses provided one by one for each of the plurality of pixels in the plurality of pixels (figure 2A exhibits microlenses for each pixel group as disclosed at paragraph 26), the signal processing method comprising: controlling exposure times of the plurality of pixels to allow exposure times of at least two of the pixels, of the plurality of pixels corresponding to each of the light-receiving lenses, to be the same, and exposure times of at least two of the pixels, of the plurality of pixels corresponding to each of the light-receiving lenses, to be different from each other (figure 13A exhibits wherein two pixels of a Green pixel have exposure time T1 and two pixels in the top row of the pixel have exposure times T1 and T2, respectively as disclosed at paragraph 79); and generating phase difference data for each of the exposure times from image data obtained by control of the exposure times (paragraph 80 teaches generating phase information using pixels having the same integration time), and generating a High Dynamic Range image from a plurality of the phase difference data having different exposure times and a plurality of image data having different exposure times (paragraph 80 teaches generating HDR data as disclosed at paragraph 80).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Barbier et al. (United States Patent Application Publication 2012/0305750) in view of Fettig.
Regarding claim 1, Barbier discloses an imaging apparatus comprising: a plurality of pixels each including a photoelectric conversion element, and disposed in matrix on a light-receiving surface (figure 7 exhibits a plurality of pixels as disclosed at paragraph 36); and a control section that controls exposure times of the plurality of pixels (figure 2 exhibits controller MC1 as disclosed at paragraph 38), the control section controlling the exposure times of the plurality of pixels to allow exposure times of at least two of the pixels, of the plurality of pixels corresponding to each of the light-receiving lenses, to be the same (figure 2 exhibits wherein the exposure time of photodiodes PD1 and PD2 are the same as disclosed at paragraph 38), and exposure times of at least two of the pixels, of the plurality of pixels corresponding to each of the light-receiving lenses, to be different from each other (figure 2 exhibits wherein the exposure time of photodiodes PD3 and PD4 are each different from the each other and from PD1 and PD2 as disclosed at paragraph 38; figure 4 exhibits the timing diagram showing the differences in exposure time as disclosed at paragraphs 43 and 44).  However, Barbier fails to disclose a plurality of light-receiving lenses provided one by one for each of the plurality of pixels in the plurality of pixels.
Fettig is a similar or analogous system to the claimed invention as evidenced Fettig teaches an image sensor wherein the motivation of generating both HDR and phase detection data for focusing would have prompted a predictable variation of Barbier by applying Fettig’s known principal of providing a plurality of light-receiving lenses provided one by one for each of the plurality of pixels in the plurality of pixels (figure 13A exhibits wherein each pixel includes a microlens 44 as disclosed at paragraph 80).
In view of the motivations such as generating both HDR and phase detection data for focusing one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Barbier.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Barbier in view of Fettig discloses everything claimed as applied above (see claim 1), however, Barbier fails to disclose a plurality of color filters in a Bayer arrangement provided for each of first pixel groups, the first pixel groups each being the plurality of pixels corresponding to each of the light-receiving lenses. 
Fettig is a similar or analogous system to the claimed invention as evidenced Fettig teaches an image sensor wherein the motivation of generating color image data would have prompted a predictable variation of Barbier by applying Fettig’s known principal of providing a plurality of light-receiving lenses provided one by one for each of the plurality of pixels in the plurality of pixels (figure 2A exhibits color filters 104 as disclosed at paragraph 27).
In view of the motivations such as generating color image data one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Barbier.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 3, Barbier in view of Fettig discloses everything claimed as applied above (see claim 2), in addition, Barbier discloses herein the control section controls the exposure times of the plurality of pixels to allow 125SYP330631US01 exposure times of two of the pixels, of the plurality of pixels corresponding to each of the light-receiving lenses, to be the same, and exposure times of three of the pixels, of the plurality of pixels corresponding to each of the light-receiving lenses, to be different (figure 1 and 2 exhibit wherein the exposure times for the pixels PD1 and PD2 to be the same and the exposure times for pixels PD2, PD3 and PD4 to be different as exhibited in the timing diagram of figure 4 and disclosed at paragraphs 42-44) .
Regarding claim 4, Barbier in view of Fettig discloses everything claimed as applied above (see claim 3), in addition, Barbier discloses wherein the control section controls the exposure times of the plurality of pixels to allow exposure times of two of the pixels arranged in a right upward direction, a right downward direction, a horizontal direction, or a vertical direction on the light-receiving surface to be the same, in the plurality of pixels corresponding to each of the light-receiving lenses (figure 1 exhibits wherein pixels PD1 and PD2 are arranged in a right upward direction, figures 2 and 4 teach that pixels PD1 and PD2 have the same exposure time as disclosed at paragraph 42).
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang et al. (United States Patent Application Publication 2018/0343404) teaches an image sensor with different exposure times per pixel group.
Minagawa et al. (United States Patent Application Publication 2017/0318252) teaches an image sensor with different exposure times for each sub-pixel.
Kim (United States Patent Application Publication 2017/0026602) teaches an image sensor with different exposure times for each sub-pixel.
Mitsunaga (United States Patent Application Publication 2016/0248956) teaches an image sensor with different exposure times for each sub-pixel.
Kim et al. (United States Patent Application Publication 2015/0312461) teaches an image sensor with different exposure times for each sub-pixel.
Minagawa et al. (United States Patent Application Publication 2015/0042853) teaches an image sensor with different exposure times for each sub-pixel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696